Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 17, 1988, which, to the extent appealed from, denied plaintiffs motion pursuant to CPLR 3042 to vacate defendants’ demand for a bill of particulars, is unanimously affirmed, without costs.
Plaintiff seeks to recover legal fees and disbursements from defendants for professional services rendered in the amount of $122,502.41. Plaintiff asserts four causes of action for recovery of the legal fees. They are in quantum meruit, an agreement to pay appellant an hourly rate, unjust enrichment and on an account stated. Since plaintiff is not proceeding only under the theory of quantum meruit, where the issue is the reasonableness of the fees, but also pursuant to an agreement to pay an agreed hourly rate, defendants are entitled to a detailed description of legal fees rendered (McLaughlin & Stern, Ballen & Miller v Gottlieb, 52 AD2d 765). Concur—Murphy, P. J., Ross, Milonas, Kassal and Rubin, JJ.